In re State of Louisiana; — Other(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “J”; to the Court of Appeal, Fourth Circuit, No. KW97-0507.
The trial court’s order of March 15, 1997, ordering the District Attorney to allow the *784grand jury to meet in the District Attorney’s office, is vacated and set aside. The trial court’s reliance on Louisiana Code of Criminal Procedure article 435 for authority to allow the Grand Jury to meet in the District Attorney’s office was in error. Our stay order is lifted.
KIMBALL and JOHNSON, JJ., would grant and docket.
KNOLL, J., not on panel.